Citation Nr: 1625096	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  15-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected status post right total knee replacement.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected migraine headaches.

3.  Service connection for left knee osteoarthritic changes as secondary to the service-connected disability of status post right total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the case presently resides with the RO in Winston-Salem, North Carolina.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for migraine headaches and service connection for left knee osteoarthritic changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issue of entitlement to an increased rating for his service-connected status post right total knee replacement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving a claim seeking entitlement to an increased rating for service-connected status post right total knee replacement have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a Statement in Support of Claim (VA Form 21-4138) dated September 2015 in which he stated he wished to withdraw his appeal on the issue of entitlement to an increased rating for his service-connected right knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

Entitlement to an increased rating for service-connected status post right total knee replacement is dismissed.





REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  

The Veteran seeks service connection for a left knee condition as secondary to his service-connected right knee disability.  The Veteran was afforded a VA examination in May 2013 where he was diagnosed with left knee osteoarthritic changes.  The examination report noted that the Veteran underwent bilateral knee surgery for ruptured patellar tendons due to a fall in April 2008.  The report also generally notes the Veteran's belief that his left knee problem is due to his right knee.  The VA examiner concluded it was less likely as not (less than 50/50 probability) that the Veteran's left knee condition was due to his service-connected right knee disability.  In support of this conclusion, the examiner noted the Veteran had a serious fall resulting in trauma to both knees and his right shoulder which required surgery to both knees.  This trauma, plus the Veteran's weight, was the most likely cause of his osteoarthritic changes.

However, the VA examiner did not address whether the Veteran's left knee osteoarthritic changes were aggravated by his service-connected right knee disability.  Accordingly, a remand for an addendum opinion is necessary to address the aggravation prong of the Veteran's secondary service connection claim.

The Veteran has stated that he receives disability benefits from the Social Security Administration (SSA).  The Veteran's claims file includes an August 2014 SSA determination which notes a disability onset date of December 31, 2011 due to osteoarthritis and degenerative disc disease.  However, the medical records that formed the basis for this SSA determination do not appear to be associated with the Veteran's claims file.   It also does not appear based on a review of the Veteran's claims folder that there was any attempt made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

A review of the Veteran's claims file indicates he has been treated at several facilities, including the VA Medical Centers in Salem, Virginia, Durham, North Carolina, Greenville, North Carolina, and Fayetteville, North Carolina.  It appears based on a review of the Veteran's claims file that there may be outstanding VA treatment records in VA's constructive possession that have not yet been associated with the Veteran's claims file.  As such, the claim must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.	

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

3.  Return the Veteran's claims file to the VA examiner who evaluated the Veteran in May 2013 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's left knee osteoarthritic changes and his service-connected right knee disability.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:
 
Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's left knee osteoarthritic changes were aggravated by his service-connected right knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


